Citation Nr: 0401443	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  98-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a right elbow injury.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a February 1997 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In an April 2001 decision, 
the Board remanded this matter to the RO to ensure compliance 
with due process requirements.  This matter has now been 
returned to the Board for further appellate consideration.  
The Board notes that in February 2002, the veteran filed a 
notice of disagreement to the assigned rating for service-
connected lumbar strain with degenerative disc disease and as 
to the assigned effective date for service connection for 
lumbar strain with degenerative disc disease.  A statement of 
the case was issued in June 2003.  The record before the 
Board does not contain a VA Form 9, Substantive Appeal, filed 
the veteran.  Thus, those issues are not currently before the 
Board for appellate consideration.  See 38 C.F.R. §§ 20.200, 
20.202 (2003).  



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The veteran's current right elbow disability was not 
manifested during active military service and is not 
otherwise related to military service. 



CONCLUSION OF LAW

A right elbow injury was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the claim of 
entitlement to service connection for a right elbow injury.  
The record contains service medical records and VA 
examination reports.  The Board notes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  In an October 2001 letter to the 
veteran, the RO requested the names and addresses of all 
health care providers who had treated the veteran for his 
right elbow condition since his discharge from service.  The 
veteran did not provide any information regarding treatment 
of his claimed right elbow treatment in response to the RO's 
letter.  In a June 2003 letter, the RO notified the veteran 
of an additional opportunity to submit or identify any 
additional evidence in support of his claim.  The veteran has 
not provided or identified any additional evidence in support 
of his right elbow claim.  Under these circumstances, no 
further action is necessary to assist the veteran with his 
claim.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision and statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, an October 
2001 RO letter informed the veteran of the enactment of the 
VCAA and of what evidence was needed from him in support of 
his claim.  A June 2003 RO letter informed the veteran of 
what evidence had been received, what evidence VA was 
responsible for obtaining, and what evidence VA would make 
reasonable efforts to obtain on the veteran's behalf.  The 
letter also informed the veteran of what the evidence must 
show to support the veteran's claim, how VA would help him 
obtain evidence for his claim, any time limitations for 
submitting evidence, and how to contact VA about his claim.  
The Board therefore finds that the notice requirements of the 
new law have been met.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

Factual Background

Service medical records demonstrate that upon pre-induction 
examination dated in December 1967, the veteran's systems 
were clinically evaluated as normal.  On medical examination 
dated in April 1968, the veteran's systems were clinically 
evaluated as normal.  In an April 1968 report of medical 
history, the veteran denied having a painful or "trick" 
elbow.  A report of medical examination dated in December 
1968 also demonstrates that the veteran's systems were 
clinically evaluated as normal with the exception of 
colorblindness.  A July 1969 clinical record reflects that 
the veteran was seen for a check-up after an airplane 
accident.  It was noted that the veteran checked out okay.  A 
separate clinical record dated in July 1969 reflects that the 
veteran received a physical examination after an airplane 
accident and no limitations were noted.  A signed statement 
by the veteran indicates that he had had no illness or injury 
since his last physical examination.  Upon separation 
examination dated in October 1969, the veteran's systems were 
clinically evaluated as normal and no defects or diagnoses 
were noted.  An October 1969 report of medical history 
completed by the veteran indicates that he was not currently 
and had not ever experienced a painful or "trick" elbow.  

Upon VA examination dated in January 1997, the veteran 
reported that during service an airplane in which he was 
riding crash-landed and injured his back and right arm.  He 
reported that he did not have any broken bones and was not 
hospitalized.  He reported that his right elbow had been sore 
ever since the crash-landing.  He stated that it hurt when he 
gripped items and was stiff in the morning.  It was noted 
that the veteran worked in oil fields.  Physical examination 
of the right elbow revealed marked tenderness over the 
lateral epicondyle.  Range of motion was equal to the left 
elbow.  Grip was grossly diminished because of complaints of 
pain over the lateral epicondyle.  Radiological examination 
of the right elbow was normal.  A relevant diagnosis of right 
elbow lateral epicondylitis was noted.  The examiner noted 
the veteran had gross grip decrease in the right elbow.  The 
examiner opined that this appeared to be epicondylitis.  He 
further opined that he could not conceive of this having been 
present since the veteran's tour in Vietnam almost 30 years 
ago.  The examiner opined that the right elbow disability 
appeared to be an occupationally related problem.  

In a February 1997 rating decision, the RO denied entitlement 
to service connection for a right elbow injury.  In April 
2001 decision, the Board remanded this issue to the RO to 
ensure compliance with due process requirements.  

A December 2002 report of contact with the veteran indicates 
that the veteran reported that the airplane crash-landing did 
not occur during combat.  He stated that they had taken off 
from an airbase to refuel, since they were stationed at an 
army base that had no fuel.  While approaching the runway, 
another aircraft in trouble preceded them.  As they 
approached the runway, the pilot radioed that the plane had 
no landing gear down.  They hit the runway and lost all 
airspeed.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Following a full review of the evidence of record, the Board 
concludes that service connection for a right elbow injury is 
not warranted.  The veteran's service medical records are 
silent for any complaints, treatment, or diagnoses related to 
the right elbow.  There is no evidence of any post-service 
complaints or diagnoses related to the right elbow until 
1997, more than twenty-five years after the veteran's 
discharge from service.  The January 1997 VA medical examiner 
diagnosed lateral epicondylitis of the right elbow, but 
opined that it appeared to be an occupationally related 
problem.  The examiner stated that he could not conceive of 
that condition having been present since the veteran's tour 
of duty in Vietnam.  Thus, the record is silent for any 
medical evidence in support of the veteran's claim.  The 
Board also notes that the veteran reported to the RO that the 
airplane crash-landing in which he alleges his right elbow 
was injured did not occur while engaged in combat.  
Therefore, 38 U.S.C.A. § 1154 (West 2003) is not applicable 
to the veteran's claim.  In light of the absence of medical 
evidence supporting the veteran's claim and the January 1997 
VA examiner's opinion that the veteran's right elbow 
disability is occupationally related, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
right elbow injury.  It follows that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise warrant a favorable determination as to 
this issue.  See 38 U.S.C.A. § 5107(b).  Accordingly, the 
veteran's claim of entitlement to service connection for a 
right elbow injury must be denied.  





ORDER

Service connection for a right elbow injury is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



